PER CURIAM.
The plaintiff appeals from a final judgment rendered after a jury verdict was reported for the defendant. The point involved urges that the court committed reversible error when it allowed a state statute as to the speed limit on state highways to be read into evidence. Appellant contends that the evidence in the record is only susceptible to the interpretation that the area in question was not subject to the general statute. The record demonstrates that the statute is relevant to the issue of negligence as presented to the jury.
Affirmed.